DETAILED ACTION
This action is responsive to the application No. 15/342,380 filed on November 03, 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 09/16/2020 responding to the Office action mailed on 06/08/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 24 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Claim 31 recites that “the first semiconductor column is in direct contact with the buffer layer”.  However, as established by claim 1, there is a silicide layer disposed on the buffer layer and each of the plurality of semiconductor columns is separated from the buffer layer by the silicide layer.  Accordingly, pending in this Office action are claims 1, 2, 5, 7, 8, 10, 13, 14, 20, 22, 24-32 and newly added claim 33.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 1 a silicide layer disposed over the buffer layer” must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 30 recites that “…in a second direction perpendicular to the first direction and parallel to a plane in which the uppermost surface of the buffer laver lies, a width of the metal layer is equal to a width of the buffer layer…”.
However, there is no support for this limitation in the specification as originally filed.  There is no description in any part of the specification that the width of the buffer layer 104a and the width of the metal layer 111 are equal in any direction.  As a matter of fact, the dimensions of the metal layer are not mentioned or described at all and since the drawings are not made to scale, one cannot infer what the actual dimensions of the different features are.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 10, 13, 14, 22, 27-29, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kawa (US 2015/0370951) in view of Masuoka (US 2016/0005764), Takeuchi (US 2010/0052055) and further in view of Lee (US 2005/0280156).

Regarding Claim 1, Kawa (see, e.g., Figs. 11-18), teaches a semiconductor arrangement, comprising:
a buffer layer 721 disposed over a substrate 810/820, the buffer layer 721 comprising a conductive material (see, e.g., par. 0135);
a first dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer above layer 820 and defined by bottom surface of metal-0 layer, M0) disposed over the buffer layer 721 and in direct contact with a sidewall of the buffer layer 721;
a plurality of semiconductor columns 731 disposed over the buffer layer 721 (see, e.g., Fig. 11, par. 0140);
a metal layer 741 overlying a first semiconductor column 731 (i.e., left semiconductor column 731 of a given row of nanowires, see, e.g., par. 0140) of the plurality of semiconductor columns 731 and a second semiconductor column 731 (i.e., second from left semiconductor column 731 of a given row of nanowires, see, e.g., par. 0140) of the plurality of semiconductor columns 731, wherein the 741 is in direct contact with the first dielectric layer (see, e.g., pars. 0135, 0147);
a second dielectric layer (see, e.g., Fig. 13, unlabeled dielectric layer above layer M0) overlying the metal layer 741 and the first dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer above layer 820 and defined by bottom surface of metal-0 layer, M0),
a top contact Via0 extending through the second dielectric layer and overlying the metal layer 741, wherein the top contact Via0 is electrically coupled to the first semiconductor column 731 and the second semiconductor column 731 through the metal layer 741; 
a bottom contact Via0/710/712 extending through the second dielectric layer and the first dielectric layer and in contact with the buffer layer 721,
wherein:
the bottom contact Via0/710/712 is electrically coupled to the first semiconductor column 731 and the second semiconductor column 731 through the buffer layer 721 (see, e.g., par. 0139), and
15/342,380Page 3a first gate 771 surrounding the first semiconductor column 731 (see, e.g., par. 0134); and
a second gate 771 surrounding the second semiconductor column 731 (see, e.g., par. 0134).
Kawa does not show a silicide layer disposed over the buffer layer; a plurality of semiconductor columns disposed over the silicide layer, where each of the plurality of 
Masuoka (see, e.g., Figs. 16A-16E), in similar vertical gate-all-around transistors to those of Kawa, on the other hand, teaches a silicide layer 503 disposed over the buffer layer n+; a plurality of semiconductor columns Qn43/Qn33 disposed over the silicide layer 503, where each of the plurality of semiconductor columns Qn43/Qn33 is separated from the buffer layer n+ by the silicide layer 503; the bottom contact 512c electrically coupled to the first semiconductor column Qn43 and the second semiconductor column Qn33 through the silicide layer 503 and the buffer layer n+.  The lower diffusion layers or the upper diffusion layers are covered with the silicide layers.  Silicide is used to make resistance low (see, e.g., par. 0292).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Kawa’s device a silicide layer disposed over the buffer layer, as taught by Masuoka, to lower the resistance.

Takeuchi (see, e.g., Figs. 2, 5J), on the other hand, teaches that the bottom contact 94 has a uniform composition from a top surface of the second dielectric layer (i.e., dielectric layer above IL3, see, e.g., par. 0081) to a bottom surface of the first dielectric layer IL1-IL3, thus, forming the structure shown in Fig. 2 in a self-aligned manner with a e.g., Takeuchi, pars. 0021, 0081-0082).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Kawa’s device the bottom contact having a uniform composition from a top surface of the second dielectric layer to a bottom surface of the first dielectric layer, as taught by Takeuchi, to reduce the number of processes and easily achieve the high-integration complementary-type semiconductor device.

Lee (see, e.g., Figs. 1A-1B), on the other hand, in very similar structures to that of Kawa/Masuoka/Takeuchi, teaches that control terminals 38 can be coupled to each adjacent control terminal 38, but they also can be separated (see, e.g., par. 0019).
At the time of filing, a person of ordinary skill in the art could have pursued the known potential solutions to forming control terminals, either being coupled to each adjacent control terminal or being separated from each other with a reasonable expectation of success, as evidenced by Lee.
Therefore, given the teachings of Kawa, Masuoka, Takeuchi and Lee, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it would have been obvious to include the second gate spaced apart from the first gate in Kawa’s/Masuoka’s/Takeuchi’s device, as taught by Lee.

See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397 (2007).

Regarding Claim 2, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11-18), teaches that the first gate 771 comprises:
a gate dielectric 731a surrounding a channel portion 731 of the first semiconductor column 731 (i.e., left semiconductor column 731); and
a gate electrode 771 surrounding the gate dielectric 731a (see, e.g., pars. 0148-0149).

Regarding Claim 5, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11-18), teaches:
the first semiconductor column 731 (see, e.g., left column 731) comprises a source portion p+ (see, e.g., lower p+ region), a drain portion p+ (see, e.g., upper p+ region), and a channel portion 731 between the source portion p+ and the drain portion p+, and
the first dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer above layer 820 and defined by bottom surface of metal-0 layer, M0) is in direct contact with a sidewall of the source portion p+ and a sidewall of the drain portion p+.

Regarding Claim 7, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11-18), teaches that a top surface of the first dielectric layer is co-planar with a top surface of the first semiconductor column 731 (see, e.g., dielectric defined by bottom surface of metal-0 layer, M0) (see, e.g., pars. 0134, 0139, 0147).

Regarding Claim 8, Kawa, Masuoka, Takeuchi and Lee each all aspects of claim 1.  Kawa (see, e.g., Figs. 11-18), teaches that the first dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer above layer 820 and defined by bottom surface of metal-0 layer, M0) has a uniform composition.

Regarding Claim 10, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11-18), teaches that:
each of the plurality of semiconductor columns 731 are in direct contact with the metal layer 741,
the top contact Via 0 is in direct contact with the metal layer 741, and
the top contact Via 0 is electrically coupled to each of the plurality of semiconductor columns 731 through the metal layer 741.

Regarding Claim 13, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa discloses the claimed invention except for the use of silicon instead of germanium for the buffer layer 721 (see, e.g., par. 0080).  Lee (see, e.g., Figs. 1A-1B), e.g., par. 0026).

Regarding Claim 14, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11-13), teaches that the metal layer 741 is in direct contact with the first semiconductor column 731 (see, e.g., pars. 0134, 0144).

Regarding Claim 22, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11-13), teaches that the first dielectric layer (see, e.g., dielectric defined by bottom surface of metal-0 layer, MO) (see, e.g., pars. 0134, 0139, 0147) is in direct contact with a top surface of the substrate 810/820.

Regarding Claim 27, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11-13), teaches that a top surface of the first dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer above layer 820 and defined by bottom surface of metal-0 layer, M0) is in direct contact with a bottom surface of the second dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer filling spaces on and above layer M0) (see, e.g., pars. 0134-0135, 0144-0152).

Regarding Claim 28, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11 -18), teaches that a bottom surface of the second dielectric layer is co-planar with a bottom surface of the metal layer 741 (see, e.g., Fig. M0) (see, e.g., pars. 0134-0135, 0144-0152).

Regarding Claim 29, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Lee (see, e.g., Figs. 1 A-1 B), teaches that the first dielectric layer 20 is disposed between the first gate 38 (i.e., gate 38 of device 36a) and the second gate 38 (i.e., gate 38 of device 36b) (see, e.g., pars. 0019, 0022).

Regarding Claim 32, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11-18), teaches that the second dielectric layer is in direct contact with a top surface and a sidewall of the metal layer 741 (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer filling spaces on and above layer MO) (see, e.g., pars. 0134-0135, 0144-0152).15Attorney Docket No. P20140389US01/ Law Firm No. 0325USA15/342,380Page 515/342,380Page 7

Regarding Claim 33, Kawa, Masuoka, Takeuchi and Lee teach all aspects of claim 1.  Kawa (see, e.g., Figs. 11-18),
the bottom contact Via0/710/712 is spaced apart from the plurality of semiconductor columns 731 in a first direction (see, e.g., Fig. 11, vertical direction),
a third semiconductor column 731 (i.e., bottommost semiconductor column 731 of central row of nanowires, see, e.g., Fig. 11, par. 0140) of the plurality of semiconductor columns 731 has a first surface facing away from the bottom contact Via0/710/712,
731 is furthest away from the bottom contact Via0/710/712, measured in the first direction (Fig. 11, vertical direction), relative to the other semiconductor columns 731 (i.e., semiconductor columns 731 of central row of nanowires above bottommost semiconductor column 731, see, e.g., Fig. 11, par. 0140) of the plurality of semiconductor columns 731,
a fourth semiconductor column 731 (i.e., topmost semiconductor column 731 of central row of nanowires, see, e.g., Fig. 11, par. 0140) of the plurality of semiconductor columns 731 has a second surface facing toward the bottom contact Via0/710/712,15/342,380Page 8
the fourth semiconductor column 731 is closest to the bottom contact Via0/710/712, measured in the first direction, relative to the other semiconductor columns 731 (i.e., semiconductor columns 731 of central row of nanowires below topmost semiconductor column 731, see, e.g., Fig. 11, par. 0140) of the plurality of semiconductor columns 731,
a distance between the first surface and the second surface, measured in the first direction, corresponds to a first distance (i.e., distance between outer surfaces of bottommost and topmost semiconductor columns 731 of central row of nanowires),
a distance between the second surface and the bottom contact Via0/710/712, measured in the first direction, corresponds to a second distance (i.e., distance between outer surface of topmost semiconductor columns 731 of central row of nanowires and contact Via0/710/712).
Kawa does not show that the second distance is greater than the first distance.
731 and/or the separation of the bottom contact Via0/710/712 with respect to the nanowires 731 in Kawa’s device.  The specific claimed distances, absent any criticality, are only considered to be an obvious modification of the distance between the individual nanowires 731 and/or the distance of the bottom contact Via0/710/712 with respect to the nanowires 731 in Kawa’s device, as the courts have held that changes in distance without any criticality, are within the level of skill in the art.  According to the courts, a particular distance is nothing more than one among numerous distances that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art”).  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed distances, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed distances in Kawa’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen distance or upon another variable recited in a claim, the applicant must show that the chosen distance is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 20, 25, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kawa (US 2015/0370951) in view of Takeuchi (US 2010/0052055) and further in view of Lee (US 2005/0280156).

Regarding Claim 20, Kawa (see, e.g., Figs. 11-18), teaches a semiconductor arrangement, comprising: 
a buffer layer 721 disposed over a substrate 810/820 (see, e.g., par. 0135);
a first dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer above layer 820 and defined by bottom surface of metal-0 layer, M0) disposed over the buffer layer 721 and in direct contact with a sidewall of the buffer layer 721;
a first semiconductor column 731 (i.e., left semiconductor column 731) in contact with the buffer layer 721;
a second semiconductor column 731 (i.e., second from left semiconductor column 731) in contact with the buffer layer 721 (see, e.g., par. 0135);
a metal layer 741 overlying the first semiconductor column 731 and the second semiconductor column 731 and in direct contact with the first semiconductor 731, the second semiconductor column 731, and the first dielectric layer (see, e.g., pars. 0135, 0147);
a second dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer above layer M0) disposed over the metal layer 741;
a bottom contact Via0/710/712 extending through the first dielectric layer and the second dielectric layer and in contact with the buffer layer 721, wherein the bottom contact Via0/710/712 is electrically coupled to the first semiconductor column 731 and the second semiconductor column 731 through the buffer layer 721 (see, e.g., par. 0139);
a first gate 771 surrounding the first semiconductor column 731 (see, e.g., par. 0134); and
a second gate 771 surrounding the second semiconductor column 731 (see, e.g., par. 0134).
Kawa does not show that the buffer layer comprises germanium, the bottom contact has a uniform composition from a top surface of the second dielectric layer to a bottom surface of the first dielectric layer and that the second gate is spaced apart from the first gate.

Takeuchi (see, e.g., Figs. 2, 5J), on the other hand, teaches that the bottom contact 94 has a uniform composition from a top surface of the second dielectric layer (i.e., dielectric layer above IL3, see, e.g., par. 0081) to a bottom surface of the first dielectric layer IL1-IL3, thus, forming the structure shown in Fig. 2 in a self-aligned manner with a e.g., pars. 0021, 0081-0082).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Kawa’s device the bottom contact having a uniform composition from a top surface of the second dielectric layer to a bottom surface of the first dielectric layer, as taught by Takeuchi, to reduce the number of processes and easily achieve the high-integration complementary-type semiconductor device.

Kawa discloses the claimed invention except for the use of silicon instead of germanium for the buffer layer (see, e.g., par. 0080).  Lee (see, e.g., Figs. 1A-1B), on the other hand, in very similar structures to that of Kawa, teaches that germanium and silicon are equivalent conductive materials known in the art (see, e.g., par. 0026).  Therefore, because these conductive materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute germanium for silicon since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Moreover, Lee (see, e.g., Figs. 1A-1B), teaches that control terminals 38 can be coupled to each adjacent control terminal 38, but they also can be separated (see, e.g., par. 0019).

Therefore, given the teachings of Kawa, Takeuchi and Lee, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it would have been obvious to include the second gate spaced apart from the first gate in Kawa’s/Takeuchi’s device, as taught by Lee.
In addition, it would have been obvious to try forming the second gate spaced apart from the first gate.
See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397 (2007).

Regarding Claim 25, Kawa, Takeuchi and Lee teach all aspects of claim 20.  Kawa (see, e.g., Figs. 11-18), teaches that the first dielectric layer is in direct contact with a top surface of the substrate 810/820 (see, e.g., par. 0147).

Regarding Claim 26, Kawa, Takeuchi and Lee teach all aspects of claim 20.  Lee (see, e.g., Figs. 1A-1B), teaches that the first dielectric layer 20 is disposed between the first gate 38 (i.e., gate 38 of device 36a) and the second gate 38 (i.e., gate 38 of device 36b) (see, e.g., pars. 0019, 0022).

Regarding Claim 30, Kawa (see, e.g., Figs. 11-18), teaches a semiconductor arrangement, comprising: 
a buffer layer 721 disposed over a substrate 810/820, the buffer layer 721 comprising a conductive material (see, e.g., par. 0080);
a first dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer above layer 820 and defined by bottom surface of metal-0 layer, M0);
a first semiconductor column 731 (i.e., left semiconductor column 731) in contact with an uppermost surface of the buffer layer 721;
a second semiconductor column 731 (i.e., second from left semiconductor column 731) in contact with the uppermost surface of the buffer layer 721 (see, e.g., par. 0135);
a metal layer 741 disposed over the first semiconductor column 731 and the second semiconductor column 731 and in direct contact with the first dielectric layer (see, e.g., pars. 0135, 0147), wherein the metal layer 741 is electrically coupled to the first semiconductor column 731 and the second semiconductor column 731 (see, e.g., par. 0135);
a second dielectric layer (see, e.g., Fig. 13, unlabeled dielectric layer above layer M0) overlying the metal layer 741 and the first dielectric layer (see, e.g., Fig. 13, par. 0147, unlabeled dielectric layer above layer 820 and defined by bottom surface of metal-0 layer, M0),
a bottom contact Via0/710/712 extending through the second dielectric layer and the first dielectric layer and in direct contact with the buffer layer 721,

the bottom contact Via0/710/712 is electrically coupled to the first semiconductor column 731 and the second semiconductor column 731 through the buffer layer 721 (see, e.g., par. 0139),
a first gate 771 surrounding the first semiconductor column 731 (see, e.g., par. 0134); and
a second gate 771 surrounding the second semiconductor column 731 (see, e.g., par. 0134).
the bottom contact Via0/710/712 is spaced apart from the first semiconductor column 731 and the second semiconductor column 731 in a first direction Y-Y’.
Kawa does not show that the bottom contact has a uniform composition from a top surface of the second dielectric layer to a bottom surface of the first dielectric layer; in a second direction perpendicular to the first direction and parallel to a plane in which the uppermost surface of the buffer layer lies, a width of the metal layer is equal to a width of the buffer layer; and that the second gate is spaced apart from the first gate.

Takeuchi (see, e.g., Figs. 2, 5J), on the other hand, teaches that the bottom contact 94 has a uniform composition from a top surface of the second dielectric layer (i.e., dielectric layer above IL3, see, e.g., par. 0081) to a bottom surface of the first dielectric layer IL1-IL3, thus, forming the structure shown in Fig. 2 in a self-aligned manner with a small number of processes.  Therefore, it is possible to easily achieve the high-integration complementary-type semiconductor device (see, e.g., pars. 0021, 0081-0082).


Lee (see, e.g., Figs. 1A-1B), on the other hand, in very similar structures to that of Kawa/Takeuchi, teaches that control terminals 38 can be coupled to each adjacent control terminal 38, but they also can be separated (see, e.g., par. 0019).
At the time of filing, a person of ordinary skill in the art could have pursued the known potential solutions to forming control terminals, either being coupled to each adjacent control terminal or being separated from each other with a reasonable expectation of success, as evidenced by Lee.
Therefore, given the teachings of Kawa, Takeuchi and Lee, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it would have been obvious to include the second gate spaced apart from the first gate in Kawa’s/Takeuchi’s device, as taught by Lee.
In addition, it would have been obvious to try forming the second gate spaced apart from the first gate.
See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397 (2007).

721 and the width of the metal layer 741 in the X-X’ direction in Kawa’s device.  Merging layer 721 and 722 will still provide the source connection for transistors 731 and 732 (see, e.g., par. 0135).  The specific claimed width, absent any criticality, are only considered to be an obvious modification of the width of the buffer layer 721 and the metal layer 741 in the X-X’ direction in Kawa’s device, as the courts have held that changes in width without any criticality, are within the level of skill in the art.  According to the courts, a particular width is nothing more than one among numerous widths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art”).  In Gardner v. TEC Syst., Inc., 725 cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed width, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed width in Kawa’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the applicant must show that the chosen width is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 30, filed on 9/16/2020 have been fully considered but are moot in view of the new grounds of rejection.

Applicant’s arguments with respect to claim 20 filed on 9/16/2020 have been fully considered but are not persuasive.


Kawa is silent with respect to the source region comprising germanium.

The examiner responds:
Kawa discloses the claimed invention except for the use of silicon instead of germanium for the buffer layer (see, e.g., par. 0080).  Lee (see, e.g., Figs. 1A-1B), on the other hand, in very similar structures to that of Kawa, teaches that germanium and silicon are equivalent conductive materials known in the art (see, e.g., par. 0026).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/Primary Examiner, Art Unit 2814